Citation Nr: 0734915	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-31 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for multiple sclerosis

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel

INTRODUCTION

The veteran had active service from September 1976 to August 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VA Regional Office 
(RO) in Houston, TX which denied entitlement to service 
connection.  
FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of her claim and notified her of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The competent evidence of record reasonably establishes 
that the veteran's multiple sclerosis was incurred in 
service.  


CONCLUSION OF LAW

Service connection for multiple sclerosis is reasonably 
warranted.  38 U.S.C.A. §§ 1131, 1112(a)(4) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Pertinent Laws and Regulations

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.159.  

In order for service connection to be granted, there must be 
competent evidence showing:  (1)  the existence of a current 
disability; (2) in service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and a disease or injury incurred or 
aggravated during active service.  Coburn v. Nicholson, 19 
Vet. App. 427 (2006); Disabled American Veterans v. Secretary 
of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005);  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
If the veteran fails to demonstrate any one element, denial 
of service connection will result. Disabled Am. Veterans, 
supra; Coburn, supra.

Service connection for certain diseases, such as multiple 
sclerosis, may also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within seven year from the date of 
separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a). In such cases, the disease is presumed 
under the law to have had its onset in service even though 
there is no evidence of such disease during the period of 
service. 38 C.F.R. § 3.307(a).

Under 38 C.F.R. § 3.303(b), if a claimant is shown to have a 
chronic disease in service, or during the presumptive period 
defined by 38 C.F.R. § 3.307, then the disease is presumed 
service connected.  Section 3.307(a)(3) identifies multiple 
sclerosis as a chronic disease and states that in order for 
the disease to be presumed service connected it must become 
manifest to a degree of ten percent or more within seven 
years from the date of separation from service.  Since 
multiple sclerosis is assigned a minimum compensable rating 
of 30%, see 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8018, a 
diagnosis of MS within seven years of discharge satisfies the 
ten percent disability requirement and establishes a 
presumption of service connection.  See 38 C.F.R. §§ 
3.303(b), 3.307(a)(3).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service, 38 C.F.R. § 3.303(d), as well as for 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2006).

Analysis

A review of in service medical records indicates that the 
veteran was treated in October of 1976 for headaches in the 
frontal sinus region that causes blurred vision.   At that 
time, the examiner noted mild facial asymmetry and decreased 
sensation on the left side of the veteran's face.  The 
veteran complained of headache pain behind her left eye in 
June of 1981.  In May of 1982 the veteran's separation 
examination noted frequent and severe headaches since 1976 
and left eye trouble since 1978.  Specifically, the veteran 
reported pain just behind the left eye and the sensation of 
having the eye squeezed shut.  

A review of the post-service medical records currently 
available indicate that the veteran underwent a neurological 
evaluation in January of 1999.  By history, the veteran 
reported that fifteen years ago she had vertigo and ataxia of 
gait.  At that time an MRI was conducted which revealed 
"several small lesions."  A notation was also made that 
cerebrospinal fluid studies were conducted and were normal.     
The neurologist's impression was "multiple sclerosis by 
history." 

Additional post-service records include a November 2000 
report which indicates that, by history, the veteran was 
diagnosed with multiple sclerosis (MS) in February of 1998 
after developing problems with paralysis.  The veteran 
reported that she had been considered for the diagnosis of MS 
as early as fifteen years previous.    

A neurological exam was conducted by the VA in January of 
2006.  By history, the veteran reported that in approximately 
1980 she experienced numbness in one of her arms for 
approximately three days.  The veteran's claims file was 
reviewed.  Specifically, the examiner stated that the claims 
file included a reference to an October 2000 MRI which showed 
widespread abnormalities consistent with multiple sclerosis.  
In responding to the question of whether the veteran' 
multiple sclerosis had its onset in active service, the 
examiner stated "Since I don't have any medical records, it 
would be mere speculation to give a definite answer, however, 
if the patient truly had severe numbness and marked weakness 
in one of her arms when she was evaluated at Clark Air Force 
Base in the Philippines, I think this would indicate that its 
at least as likely as not that this was related to her 
initial attack of MS which occurred during her military 
career."  

In May of 2007 the veteran submitted a statement from her 
former spouse in which her husband recalled that in 
approximately 1981 the veteran suffered paralysis of one of 
her arms for approximately three to four days.  An additional 
statement corroborating this testimony was submitted by an 
individual who served with the veteran in the Philippines 
from 1980 to 1981.  

"Nowhere do VA regulations provide that a veteran must 
establish service connection through medical records alone." 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Lay 
evidence may provide sufficient support for a claim of 
service connection, and it is error for the Board to require 
medical evidence to support that lay evidence. See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Here the Board finds no 
facts which provide any basis to reject the appellant's 
subjective history. King v. Brown, 5 Vet. App. 19, 21 (1993) 
(claimant's evidentiary assertions must be accepted as true 
for purpose of determining whether claim is well grounded 
except when the evidentiary assertion is inherently 
incredible).

Based upon the above,  the Board concludes that the 
statements of the veteran, supported by those of her spouse 
and co-service member,  regarding medical history and 
extremity paralysis in 1980-1981 while serving in the 
Philippines are not inherently incredible and therefore must 
be accepted as true.  

These statements, taken in conjunction with neurological 
symptoms of eye problems and headaches expressed in service 
medical records, are positive evidence in favor of service 
connection.  The opinion of the VA examiner in 2006 places 
this matter at least in equipoise.  Evidence opposed to a 
finding of service connection includes the fact that medical 
records demonstrate that the veteran was not officially 
diagnosed with multiple sclerosis until approximately 1998, 
sixteen years after separation from active service.  

However, regulations make clear that when the disease 
identity is established there is no requirement of an 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  Resolving reasonable doubt in the veteran's favor, 
the Board finds that multiple sclerosis was manifested during 
service.  


ORDER

Service connection for multiple sclerosis is granted.  


____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


